Citation Nr: 1629587	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD) for the period prior to November 19, 2011. 
 
2.  Entitlement to an initial rating in excess of 10 percent for PTSD for the period from November 19, 2011 to May 20, 2015.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period since May 21, 2015.

4.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service connected otitis externa. 

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and a September 2012 rating decision by the Appeals Management Center (AMC).

In the June 2007 rating decision, the RO, in part, denied entitlement to service connection for bilateral hearing loss and tinnitus.

In the September 2012 rating decision, the AMC granted service connection for PTSD at an initial noncompensable rating, effective January 31, 2007 and an initial 10 percent disability evaluation, effective November 19, 2011.

In the December 2015 rating decision, the RO granted an increased initial rating of 70 percent for PTSD, effective May 21, 2015.

The Board notes that the increases from 0 to 10 percent and 10 percent to 70 percent for PTSD did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to an initial rating in excess of 10 percent for the period from November 19, 2011 to May 20, 2015, and entitlement to an initial rating in excess of 70 percent for the period since May 21, 2015 for PTSD, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2014, the Board, in part remanded these issues for additional development.


FINDINGS OF FACT

1.  For the period from January 31, 2007, the Veteran's PTSD resulted in slight impairment of social and occupational functioning.

2.  For the period from November 19, 2011 to May 20, 2015, the Veteran's service-connected PTSD was manifested by chronic sleep disturbance, anxiety and irritability which most nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period since May 21, 2015, the Veteran's PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

4.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is consistent with his in-service noise exposure. 

5.  The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability evaluation of 10 percent, but not greater, for the Veteran's service-connected PTSD are met from January 31, 2007.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability evaluation of 30 percent, but not greater, are met for the period from November 19, 2011 to May 20, 2015.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the period since May 21, 2015, the criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2015).

4.  Resolving doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to grant the claims for entitlement to service connection for bilateral hearing loss and for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Regarding the Veteran's claims for higher initial ratings for his PTSD disability, the RO provided notice to the Veteran in an October 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of May 2007, November 2011 and May 2015 VA examinations.  The May 2007, November 2011 and May 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the May 2007, November 2011 and May 2015 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.


I.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the RO granted service connection for PTSD and assigned an initial noncompensable disability evaluation, effective January 31, 2007 and an initial 10 percent disability evaluation, effective November 19, 2011 under Diagnostic Code 9411.  As noted above, in December 2015, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 70 percent, effective May 21, 2015.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that, in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). 

Factual Background and Analysis

The Veteran underwent a VA examination in May 2007.  The examiner noted that an April 2007 VA treatment note reported symptoms of insomnia, depressed mood and memory difficulty.  He denied avoidance behaviors, hypervigilance, or recurrent and distressing nightmares/flashbacks.  He indicated that his energy level was "pretty good" and his motivation and interest appeared good.  He was a retired insurance agency manager who had been maintaining his farm for the past 4 to 5 years.  He enjoyed outings with his grandson and going to bluegrass concerts on the weekends.  He was assigned a current GAF score of 70.  Symptoms did not appear to necessitate medication.  The examiner noted that the Veteran was worried about his finances and his children/grandchildren.  Since he was retired, he reported more reflection and worry.  His mood was generally worried.  He had been married for 41 years and reported a somewhat satisfactory relationship with his wife.  He had 3 sons and 1 daughter.  He had good relationships with his son and a poor relationship with his daughter.  He was sociable and outgoing but had few close friends.  There were no suicidal thoughts or history of assaultiveness/violence.  On examination he was appropriately dressed and his speech was clear and coherent.  His affect was constricted and his mood was anxious.  He was oriented to person, time and place and his thought process was unremarkable.  He understood the outcome of his behavior.  He had sleep impairment.  His memory was normal.  The diagnosis was adjustment disorder with mixed anxiety and depression.  The examiner indicated that the Veteran's symptoms of adjustment disorder were relatively mild.  Decreased work efficiency and performance were likely to occur under significant stress.  The prognosis for improvement was good given no history of psychiatric illness, past stable and long-term employment, and current social stability.  

The Veteran underwent a VA examination in November 2011.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medications.  The Veteran reported having good relationships with mother, father and siblings.  He also was married to his wife of 40 plus years.  He described his relationship as having its "ups and downs, but livable".  He noted that they both fought a lot and were irritable.  He had 4 children of his own and described his relationships with them as fair/good.  He denied having friends that he could talk to about personal issues.  He also had few friends that he could socialize with.  He had been retired from his job with an insurance agency for 10 years and currently worked on his farm.  He currently had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  He also had depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short or long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and neglect of personal appearance and hygiene.  The Veteran was assigned a GAF score of 55.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran was diagnosed with PTSD and unspecified depressive disorder which was related to his fear of hostile military or terrorist activity.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran continued to live with his wife but was very reclusive outside of his family.  After leaving his job with an insurance firm after 30 years, the Veteran had held a half a dozen jobs over the past 15 years which he was unable to sustain due to poor concentration.  After 5 years at a county job, he was laid off last year.  In the past week, he had picked up a security job working at a boat dock.  The Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  The Veteran was capable of managing his own affairs.  

An initial compensable rating for the period prior to November 19, 2011.

In light of the evidence above that the Veteran's psychiatric disability results in slight impairment, the Board, resolving reasonable doubt in the Veteran's favor, finds that an initial 10 percent evaluation is warranted for the period prior to November 19, 2011.  

Notably, the May 2007 VA examiner indicated that while the Veteran's symptoms of adjustment disorder were relatively mild and did not require medication, decreased work efficiency and performance were likely to occur under significant stress.  As noted above, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As a result, the May 2007 VA examiner's description of the Veteran's symptoms corresponds squarely with the schedular requirements for the assignment of a 10 percent disability rating.  

Moreover, the assigned GAF of 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household).

Thus, for all the foregoing reasons, the Board finds that for the period from January 31, 2007, an initial 10 percent rating for PTSD is warranted.

While the Board finds that an initial 10 percent disability evaluation is warranted, there is no basis, however, for a higher rating for PTSD, prior to November 19, 2011.  In this regard, the Board notes there is no evidence the Veteran had panic attacks or impaired memory for this time period.  The lone GAF score of 70 also indicates that the Veteran was generally functioning pretty well with some meaningful interpersonal relationships.

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit an initial evaluation in excess of 10 percent prior to November 19, 2011.  The Board finds the symptomatology more nearly approximates a 10 percent disability during the pertinent time period.  

Thus, for all the foregoing reasons, the Board finds that prior to November 19, 2011, an initial 10 percent, but no higher, rating for PTSD, is warranted.

An initial rating in excess of 10 percent for the period from November 19, 2011 to May 20, 2015.

Upon careful review of the evidence of record, the Board finds that from November 19, 2011 to May 20, 2015, an initial 30 percent disability is warranted for the Veteran's service-connected PTSD as the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks contemplated by a 30 percent disability rating.  

The Board notes that the November 2011 VA examiner determined that the Veteran's PTSD symptoms were transient and mild with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  This description fits squarely for the criteria for a 10 percent evaluation for PTSD under the General Rating Formula.  See 38 C.F.R. § 4.130.

However, the Board notes that the evidence indicates that for the time period from November 19, 2011 to May 20, 2015, the Veteran has experienced mild to moderate symptomatology including depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short or long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and neglect of personal appearance and hygiene.  The record shows that these symptoms have impacted the Veteran's social functioning as it was noted that he continued to have difficulties with relationships as he denied having friends that he could talk to about personal issues and also had few friends that he could socialize with.  

The evidence however does not show that the occupational and social impairment from the disability more nearly approximates the reduced reliability and productivity contemplated by a 50 percent rating.  The collective evidence shows that the Veteran generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was found to have chronic sleep impairment, all of which is consistent with the criteria for a rating of 30 percent.  The medical evidence does not show the Veteran to have difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms that are characteristic of the next higher, 50 percent rating.  The November 2011 VA examination also noted that the Veteran reported having good relationships with mother, father, siblings, wife and children.

The Board also notes that the November 2011 VA examiner assigned a GAF score of 55, which indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  While this reported GAF score is indicative of more serious symptoms, the Board again notes that the November 2011 examiner specifically described the Veteran's symptoms as occupational and social impairment due to mild or transient symptoms with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress which fits squarely for the criteria for a 10 percent evaluation for PTSD under the General Rating Formula.  Despite the fact that this description actually corresponds squarely with a lesser disability rating, the Board will still assign a 30 percent disability rating for the period from November 19, 2011 to May 20, 2015.  However, a rating in excess of 30 percent is clearly not available based on these findings.

Additionally, the Veteran's overall symptoms during this time period more nearly approximate the level of impairment contemplated in an initial 30 percent disability rating.  The Board again notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD disability most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the Veteran is entitled to a 30 percent rating, but not higher, for the period from November 19, 2011 to May 20, 2015. 

An initial rating in excess of 70 percent for the period since May 21, 2015

The Board finds that the assignment of an initial disability rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted for the period since May 21, 2015. 

While the May 2015 VA examiner noted that the Veteran had held a half a dozen jobs over the past 15 years which he was unable to sustain due to poor concentration, at no point did the May 2015 VA examiner or any other examiner or treating physician find that the Veteran's PTSD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating. 

In not granting a 100 percent schedular rating for PTSD for the period since May 21, 2015, the Board is not minimizing the severity of the Veteran's symptoms.  The Board notes that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD.  While he remained married to his wife, he was very reclusive outside of his family.  Additionally, the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.

However, as noted above, the maximum rating of 100 percent requires total occupational and social impairment.  For the period since May 21, 2015 VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name. As noted above, the Veteran recently began a new job.

The Board also notes that the May 2015 VA examiner determined that the Veteran's PTSD symptoms were summarized best as occupational and social impairment with reduced reliability and productivity.  This description actually corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

Despite the fact that this description actually corresponds squarely with a lesser disability rating, the Board will not disturb the Veteran's current 70 percent disability rating for the period since May 21, 2015.  However, a rating in excess of 70 percent is clearly not available based on these findings for this period.

Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology was so severe as to merit an initial 100 percent evaluation since May 21, 2015 as the evidence of record simply does not demonstrate that his PTSD has caused total occupational and social impairment at any time since May 21, 2015.

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 70 percent for PTSD for the time period since May 21, 2015, is not warranted.

Additional considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected PTSD disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual that renders the schedular evaluation inadequate.  There is no evidence of record of an exceptional or unusual clinical picture not already contemplated by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 9411.  Accordingly, as the evidence does not demonstrate that the Veteran's PTSD disability is productive of an exceptional disability picture that is not contemplated by the schedular rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

The Board would further point out that this appeal does not raise a separate claim for a total disability evaluation based upon individual disability due to service-connected disability.  In this regard, during his May 2015, the Veteran reported that he had just started a new job.  

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). However, the July 1965 in-service hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss

Audiometric testing on the Veteran's July 1965 entrance examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
0(10)
0(10)
5(15)
0(5)
LEFT
20(35)
20(30)
5(15)
5(15)
5(10)


Audiometric testing on the Veteran's February 1968 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
5
5
5


The Veteran underwent a VA examination in May 2007.  The examiner noted that both the induction and separation audio examinations revealed normal hearing.  The Veteran reported a gradual onset of bilateral hearing loss that occurred while in the military.  The Veteran was positive for military noise exposure and worked on a farm after his service.   

Audiometric testing in May 2007 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
55
LEFT
30
25
25
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The Veteran underwent a VA examination in November 2011.  The examiner noted that both the induction and separation audio examinations revealed normal hearing.  The Veteran reported noticing hearing loss and tinnitus upon his return from Vietnam.  His military noise exposure was positive for gunfire, helicopters, artillery, grenades and explosions.  Occupational noise exposure was positive for working in a factory for less than a year.  Recreational noise exposure was positive for occasional hunting.

Audiometric testing in November 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
50
LEFT
25 
30
30
40
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

In November 2011, the Veteran underwent a VA examination for ear disease.  The examiner, an otolaryngologist, indicated that the Veteran's hearing loss, tinnitus and otitis externa disabilities were not likely to have been caused by in-service noise exposure/trauma.  The otolaryngologist noted that because the Veteran's hearing on his separation examination was normal, it would be impossible to link current hearing loss to military noise exposure.  The hearing loss was likely age-related or acquired and the tinnitus was likely secondary to his hearing loss.   

The VA examiner who conducted the November 2011 audio examination provided an addendum opinion in March 2012.  The examiner noted that both the induction and separation audio examinations revealed normal hearing.  She indicated that per the Institute of Medicine (IOM), there was no scientific evidence to support delayed-onset hearing loss due to noise exposure.  The Veteran also had a positive history for both occupational and recreational noise exposure.  Therefore, it was considered less likely than not that the Veteran's hearing loss was due to noise exposure.  The examiner however noted that on his appointment date in November 2011, the Veteran provided a nexus between the onset of his tinnitus and his military service.  Therefore, it was considered as likely as not that the Veteran's tinnitus was a result of military service.  

Per the April 2014 Board remand instructions, a VA examiner provided an etiology opinion in July 2014.  The examiner noted that the Veteran had normal hearing at both his entrance and separation examinations with no significant threshold shift.  The Veteran's history of military noise exposure was conceded but the audiogram was the objective standard for noise exposure and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty there was no evidence that the Veteran's military noise exposure caused a permanent noise injury.  The Veteran's current hearing loss was deemed less likely than not caused by or a result of military noise exposure.  The examiner also noted that per the IOM, there was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss could develop later in one's lifetime long after the cessation of noise exposure.  However, based on the data available, it was unlikely that such delayed effects occur.  The examiner also opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service-connected otitis externa.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hearing loss and tinnitus disabilities is warranted.

Regarding the Veteran's bilateral hearing loss disability, while the Veteran's claim for service connection is a claim that includes sevice connection on a secondary basis to his service connected otitis externa, the Board finds that service connection is warranted on a direct basis.

The record shows that the Veteran currently has bilateral hearing loss for VA compensation purposes.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether the current bilateral hearing loss is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss.  However, the evidence demonstrates that military noise exposure is conceded as his military noise exposure was positive for gunfire, helicopters, artillery, grenades and explosions.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2014).

The Board acknowledges that the November 2011, May 2012 and July 2014 VA examiners all opined that the Veteran's bilateral hearing loss was less likely than not a result of military noise exposure.  The Board notes, however, the negative nexus opinions that were provided all appear to be based solely on the absence of documented hearing loss disability in the Veteran's service treatment records.  The Board finds that these examinations are inadequate.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Moreover, as noted above, in the May 2012 addendum opinion, the VA examiner indicated that it was as likely as not that the Veteran's tinnitus was a result of his military service.  The fact that the Veteran has been diagnosed as having tinnitus as a result of his in-service noise exposure adds to the credibility of the Veteran's contention that his hearing loss disability is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the evidence of record reflects that the Veteran's tinnitus is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7, Ch. 85, Inner Ear.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral ear hearing loss disability that was caused by his service.

Regarding the Veteran's tinnitus disability, the record shows that the Veteran currently has a current diagnosis of tinnitus.  The first element of medical evidence of a current disability is accordingly met.

Therefore, the question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, the evidence again demonstrates that military noise exposure is conceded as his military noise exposure was positive for gunfire, helicopters, artillery, grenades and explosions.  

The Board again notes that in the May 2012 addendum opinion, the VA examiner indicated that it was as likely as not that the Veteran's tinnitus was a result of his military service.  Additionally, the November 2011 otolaryngologist noted that the tinnitus was likely secondary to his hearing loss, which the Board is granting service connection for in this decision.

There is also is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not related to his service.   

As a result, the Board finds that service connection is warranted for tinnitus.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claims, and a remand would only serve to unnecessarily delay final adjudication of the claims.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a bilateral hearing loss disability and a tinnitus disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating of 10 percent for PTSD, for the period from January 31, 2007 is granted.

Entitlement to an initial rating of 30 percent for PTSD, for the period from November 19, 2011 to May 20, 2015 is granted. 

Entitlement to an initial rating in excess of 70 percent for PTSD for the period since May 21, 2015 is denied.

Service connection for a bilateral hearing loss disability is granted.

Service connection for a tinnitus disability is granted


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


